Citation Nr: 1709275	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 19, 2013.

2. Entitlement to a disability evaluation in excess of 50 percent for PTSD for the period after June 19, 2013.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. He was awarded a Combat Infantryman Badge among his awards and decorations.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran and his spouse testified at a March 2014 videoconference hearing before the undersigned. A transcript of those proceedings is associated with the Veteran's Virtual VA file.  

In an April 2015 decision, the Board declined to increase the Veteran's disability ratings for PTSD. A November 2015 Court of Appeals for Veterans Claims (Court) order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim.  

In May 2016, the Board remanded the Veteran's claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 


FINDINGS OF FACT

1. Prior to June 19, 2013, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.

2. Beginning June 19, 2013, his PTSD was not manifested by occupational and social impairment with deficiencies in most areas.

3. The preponderance of the evidence is against finding that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1. Prior to June 19, 2013, the criteria for a disability rating in excess of 30 percent for the Veteran's service-connected PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. Beginning June 19, 2013, the criteria for a disability rating in excess of 50 percent for the Veteran's service-connected PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411.

3. The criteria for a TDIU caused by service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).  There has been no contention to the contrary.

Pursuant to the Board's May 2016 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in July 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's May 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

PTSD Prior to June 19, 2013

The Veteran's service-connected PTSD has an initial compensable evaluation of 30 percent disabling, effective February 15, 2011, under Diagnostic Code 9411. 38 C.F.R. § 4.130. The Veteran seeks entitlement to an initial disability evaluation greater than 30 percent for his PTSD prior to June 19, 2013.

Diagnostic Code 9411 is included in the General Rating Formula for Mental Disorders (General Rating Formula). Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Based on the evidence presented, the Board finds that an initial disability evaluation in excess of 30 percent for PTSD is not warranted prior to June 19, 2013. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 30 percent rating rather than that contemplated by a 50 percent rating or higher under Diagnostic Code 9411. Few of the type of criteria contemplated for a 50 percent rating or higher have been demonstrated.

As an initial matter, the Board notes that the Veteran has received VA treatment, some therapy, and prescription medications for his PTSD.

A review of VA treatment records show that in February 2011, the Veteran requested a referral to the mental health clinic due to worsening bad dreams. In March 2011, he was described as maintaining good grooming and hygiene, and his appearance was appropriate. He reported his mood as "fine" and his affect was euthymic. His speech was clear and fluent. His thought process appeared goal directed and thought content appeared appropriate. Immediate and remote memory appeared grossly intact. The Veteran denied experiencing hallucinations or delusions, and his judgment and insight seemed fair.

He was afforded a VA mental health examination in April 2011. In the examination report, the examiner indicated there was no record of mental health treatment prior to February 2011. The Veteran reported he had been married to his current spouse for 28 years and they got along well without any significant marital problems. He was able to maintain a relationship with his siblings, some friends, neighbors and belonged to a hunting club. His hobbies included hunting and completing household projects. He was able to run errands to stores but avoided crowds. The Veteran reported a willingness to go to restaurants but preferred to sit with his back to the wall due to vigilance-related anxiety. He denied substance abuse, violent or assaultive behavior, or suicidal attempts. During the mental status examination, his affect was broad and mood appeared euthymic. Hygiene and basic activities of living were adequate. There was no evidence of impaired thought processing or communication. There was also no evidence of delusions, hallucinations or panic attacks. He denied suicidal or homicidal ideation, and depression. The Veteran was oriented and his memory was intact. His speech was within normal limits. He reported mild anxiety over world events, the economy, being unemployed, and crowds. His impulse control was adequate without any severe angry outbursts.  PTSD symptoms included nightmares 3 to 4 times weekly, intrusive thoughts, avoidance behaviors, hypervigilance, and hyper-startled response to loud sudden noise. He denied excessive anger or irritability and his Global Assessment of Functioning (GAF) score was 73. The examiner diagnosed him with mild PTSD.

In June 2011, the Veteran had an initial psychiatric assessment at the VA mental health clinic. At the time he reported nightmares 3 to 4 times weekly with increasing severity, and being easily startled by loud noises. He denied feelings of hopelessness or helplessness, changes in appetite, or symptoms consistent with mania, panic disorder, obsessive compulsive disorder or psychosis. He noted increased anxiety since being laid off from work. During the mental status examination, he appeared well-groomed, clean and appropriately dressed. His speech was normal, his mood was reported as "doin' [sic] fine," and his affect was mood congruent. His memory was intact and thought process was linear and logical.  He denied suicidal or homicidal ideation or hallucinations. His judgment and insight were good and impulse control was intact.

In November 2011, the VA mental health clinic note indicated essentially the same symptomatology from June 2011 with the exception of reporting additional symptoms of nightmares, flashbacks, hypervigilance, avoidance behaviors, and poor concentration.

At the February 2012 VA mental health clinic, he reported additional symptoms of no interest in day-to-day activities, and panic attacks. At this time, his affect was depressed. All other symptoms remained essentially the same.

In May 2012, the Veteran indicated his nightmares had decreased in severity and he denied panic attacks. At the examination, he described his mood as anxious, although the examiner did not observe any evidence of anxiousness. All other symptoms remained essentially the same. His GAF score was 60.

He attended a private psychiatric evaluation on August 13, 2012. During this evaluation, the Veteran reported nightmares and an inability to tolerate crowds, loud noises, and children. He stated he preferred to be alone and reported difficulty dealing with stress, concentrating and remembering things. He noted being irritable most of the time. As for daily activities, he reported no longer enjoying hunting, not shopping and no longer going to church. He did assist with household chores and watched some television. At the mental status examination, he was neatly and casually dressed. His affect was anxious and mood was somewhat frustrated. He was well oriented, his speech revealed frustrations, and his concentration was somewhat impaired. There was no evidence of hallucination or delusions. His GAF score was 45.

On August 14, 2012, he reported nightmares 3 to 4 times a week, flashbacks, excessive startling, and excessive anxiety. He expressed feelings of intense anxiety in crowded areas and discomfort with going outside. He reported problems with concentration and interest in day-to-day activities. The Veteran denied feelings of helplessness and worthlessness. He also denied homicidal or suicidal ideation, or hallucinations. His GAF score was 62.  

The Veteran's treating VA psychiatrist also issued a statement in August 2012 as to the severity of his PTSD symptoms. The psychiatrist reported symptoms of 3 to 4 nightmares weekly, flashbacks, excessive startling, and excessive anxiety. She then went on to explain in detail the content of his nightmares and his anxiety episodes.  The VA psychiatrist then concluded his PTSD symptoms were moderate to severe.

At his October 2012 VA mental health clinic visit, he reported continuing to have nightmares. He denied problems with concentration and interest in day-to-day activities. He also denied feelings of hopelessness or worthlessness, suicidal ideation, homicidal ideation, or hallucinations. The mental status examination revealed normal speech, his mood was described as just the same and he exhibited a slightly restricted affect. He was alert and oriented and his thought process was linear, logical, and goal directed. His insight was intact and impulse control was preserved. His GAF score was 64.

In January 2013, he reported additional symptoms of occasional flashbacks. He preferred staying at home and avoided crowds. He denied problems with falling or staying asleep (with the exception of nightmares which woke him up and made it difficult to fall asleep), concentrating, or interest in day-to-day activities. All other symptoms were essentially the same. As for the mental health examination, the findings remained the same, and his GAF score was 62.

The Board also acknowledges another private psychiatric evaluation, dated March 1, 2016. In preparing his report, the psychologist stated that he had reviewed the Veteran's claims file and had interviewed the Veteran via telephone. The private psychologist essentially summarized the Veteran's PTSD treatment which has been described above. He opined that "[the Veteran's] symptoms from his psychiatric disorder (as noted above) have been severe since at least 2011. [The Veteran's] occupational and social functioning has been adversely impacted by the above noted psychiatric symptomatology, with deficiencies in most areas." 

After a review of the evidence of record, the Board finds the Veteran's PTSD symptoms do not warrant a rating in excess of 30 percent prior to June 19, 2013.

With the exception of the August 13, 2012 private psychiatric evaluation, the Veteran's PTSD symptoms consisted primarily of nightmares, mild to excessive anxiety, avoidance behaviors, hypervigilance, hyper-startled response, flashbacks, poor concentration, disturbances of mood and motivation, and panic attacks. The Board notes these symptoms did not remain constant throughout the applicable rating period, but appeared intermittently. 

The above findings, to include the lay statements of record, treatment records and the mental health examinations, justify no more than a 30 percent rating during this appeal period. The Board finds such symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity. As such, he did not display any symptoms that mirrored flatten affect, speech disturbances, memory impairment, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective relationships. The VA examinations revealed that the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking were all within normal limits. The Board notes that while the Veteran reported some irritability and anger issues, during the same examinations, the examiners found that Veteran posed no threat of danger to himself or others. The Veteran has also reported hobbies such as hunting and household projects. Although they had the opportunity to do so, the VA examiners did not conclude that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

As for the August 13, 2012 private psychiatric evaluation, the Board notes the Veteran's PTSD appeared more severe with the additional symptoms of memory problems, increased irritability, and a disinterest in activities such as going to church, shopping and hunting. The examiner reported his GAF score as 45, which is indicative of serious symptoms. In regards to the March 1, 2016 private psychiatric evaluation, the Board notes that the psychologist compiled his report via telephonic interview with the Veteran and could not observe the Veteran's demeanor personally. When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). In comparison to the other psychiatric evaluations, the August 2012 private psychiatric evaluation report appears to be an outlier. Furthermore, the examination given the following day showed milder symptoms with a GAF score of 62. Meanwhile, the March 1, 2016 evaluation merely opined that the Veteran's PTSD symptoms "have been severe since at least 2011." Accordingly, the Board assigns a lower probative weight to the August 13, 2012 and March 1, 2016 private evaluations.

In considering the Veteran's contentions that his PTSD warrants an evaluation higher than 30 percent prior to June 19, 2013, the Board notes that while he is credible and competent to report on his observable symptoms, an examination conducted by a trained medical professional is more probative in determining the actual degree of occupational and social impairment.

For the reasons stated above and given the absence of symptoms during this period such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, the Board finds against a 50 percent rating for the appeal period. 

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126 (2015). Here, according to the more probative evidence of record, the Veteran's GAF score has ranged from 60 to 73, which indicates mild to moderate symptoms. In the view of the Board and the above discussed medical evidence, when taken as a whole, the GAF score is consistent with the Veteran's PTSD symptomatology and assigned 30 percent rating for the relevant period.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time. Although the Veteran reports some social and occupational impairment, problems with sleep disturbance, avoidance of crowds, anxiety, and irritability, such symptoms do not warrant a 50 percent evaluation or higher when all the other manifestations are considered during this period. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by a 30 percent rating. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 50 percent evaluation or higher. Given the totality of the evidence of record, the Board finds the Veteran's PTSD symptoms align more with the 30 percent disability rating prior to June 19, 2013, as the evidence more so suggests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

PTSD Beginning June 19, 2013

Beginning June 19, 2013, the Veteran's PTSD is rated as 50 percent disabling under Diagnostic Code 9411; 38 C.F.R. § 4.130. He contends a higher rating is warranted.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

At a June 19, 2013 VA examination, the Veteran indicated there were no relevant changes in his social, marital and family relationship, within the past 2 years. He did note he was less interested in a social life and did not pursue social interactions.  He reported still experiencing nightmares about 3 times a week and feeling anxious at times. His PTSD symptoms included anxiety, chronic sleep impairment, difficulty adapting to stressful circumstances, difficulty establishing and maintaining effective work and social relationships, and obsessional rituals that interfered with routine activities. At the time of examination, the Veteran was still retired and did not like it. His GAF score was 60. The examiner concluded he exhibited an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In a July 2013 VA mental health clinic note, the Veteran reported experiencing nightmares 2 to 3 times a week. He did not like to socialize and preferred to stay at home. He denied feelings of hopelessness, problems falling asleep, and problems with concentration or interest in day-to-day activities. He also denied suicidal ideation, homicidal ideation, or hallucinations. During the mental status examination, his speech was normal, mood was described as "just the same" and affect was slightly restricted. He was alert and oriented and his thought process was linear, logical and goal directed. His insight was intact and impulse control was preserved. The Veteran's GAF score was 66.

From October 2013 through June 2014, he reported the same symptoms from July 2013 and his mental status examination was the same. In April 2014 he indicated he was experiencing sleeping problems due to his medication.

At the March 2014 hearing before the Board, the Veteran reported he attended VA therapy every 3 months and expressed he did not feel like his medication was working. As for his PTSD symptoms, he reported nightmares ranging from 1 to 3 times weekly, not liking crowds, a preference for staying at home, increased irritability, and anxiety attacks 3 to 4 times weekly. His worst symptoms were the nightmares and being around a lot of people. He was able to go grocery shopping and kept busy with home improvement type projects. He experienced difficulty with watching television unless he was interested in the show. There was no difficulty with reading books and no recent suicidal thoughts. Although the Veteran was retired at the time, he reported getting along pretty well with supervisors and customers when he did work. He indicated his PTSD affected his life by preventing him from participating in social activities. His spouse was at the hearing and testified that he avoided crowds and socializing with guests.

Subsequent VA treatment reports have noted that the Veteran's PTSD symptoms included nightmares, flashbacks, anxiety, and exaggerated startle response. The Veteran continued to deny suicidal or homicidal ideations, hallucinations, or symptoms of panic disorder or mania. The Veteran was cooperative and his affect was anxious at times, but his thought processes remained normal. The Veteran reported that he enjoyed household projects and watching NASCAR with his friends. The Board notes that the Veteran continued to report "I am doing about the same." As of March 2016, his GAF score was 45.

The Veteran has also submitted several lay statements in support of his PTSD claim. In December 2015, he stated that he continued to have trouble sleeping, experienced panic attacks when around large crowds, and preferred to be alone. In January 2016, the Veteran's spouse stated that the Veteran suffered from nightmares, anxiety, and tended to isolate himself from others. 

As indicated above, the private psychiatric evaluation, dated March 1, 2016 essentially summarized the Veteran's PTSD treatment history. The private psychologist also included the lay statements from December 2015 and January 2016. During the telephonic interview portion, the Veteran reported that his PTSD symptoms had increased since his retirement from the construction sales industry in 2010. The Veteran described recurrent nightmares and flashbacks. He also stated that he avoids large crowds. The Veteran remarked that he did not find the VA medications to be particularly helpful and denied any suicidal ideations or violent thoughts. The psychologist concluded that the Veteran's PTSD symptoms "have been severe since at least 2011" and that the Veteran's "behavioral presentation is-consistent and significant for social isolation, depression, anxiety, flashbacks, nightmares, panic attacks, insomnia, startle response, and suspiciousness / hypervigilance." 

In May 2016, the Veteran's treating VA psychiatrist submitted a letter at the Veteran's request. The psychiatrist stated that the Veteran:

experiences frequent anxiety attacks, daily nightmares, flashbacks 3-4 times a week, daily intrusive thoughts, exaggerated startle response, hyper vigilance, problem with crowds and significant sleep problems. These symptoms are easily triggered by exposure to loud sounds, low flying aircrafts and fireworks. These severe symptoms cause significant social and occupational impairment. In my professional opinion [the Veteran] has Post Traumatic Stress Disorder that has responded partially to aggressive treatment. His prognosis is guarded. He is totally disabled and unemployable at this time.

Pursuant to the Board' prior remand, the Veteran was afforded another VA examination in July 2016. The examiner indicated a thorough review of the Veteran's claims file, including the above described private treatment reports and lay statements. The Veteran described his childhood history and reported a strong relationship with his wife of 32 years. The Veteran stated that he did not graduate high school prior to joining the military and that his post-service employment included work for a trucking company for 9 years. He later worked in the construction sales industry for 30 years until retirement in 2010. The Veteran reported fluctuating symptoms of nightmares, avoidance of crowds, isolation from others, intrusive images, hypervigilance, and periods of nervousness. He also reported minor difficulty relating to others, and sometimes felt overwhelmed or stressed. The Veteran indicated that he is no longer prescribed psychiatric medication and no longer involved in VA therapy. The Veteran denied any suicidal or homicidal ideations and gave no indication of delusional thinking. 

The examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, and chronic sleep impairment. The examiner concluded that the Veteran's symptoms are characteristic of causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner commented that the Veteran's symptoms appear to have a minor to moderate impact on his ability to function within social and occupational settings. The examiner also acknowledged the private treatment evaluations and subsequent VA treatment reports, as well as the additional lay statements. However, the examiner explained: 

the claimant has and currently experiences nightmares, anxiety around others, and restless sleep. These symptoms can have an impact on his ability to function efficiently and productively within an occupational, particularly when faced with stressors. While these symptoms can affect the quality and reliability of his work and work habits, they do not directly impact his ability to perform physical and sedentary activities of employment. With regards to [the lay statements], it appears that the claimant's social difficulties and related anxiety can be categorized within a mild to moderate severity. This is based on the fact that the claimant is able [to] temporarily endure social activities initiated or preferred by his wife, but prematurely leaves these circumstances due to his discomfort and personal distress. With regards to the claimant's symptom severity and functional impairment as described in the evaluation conducted [on March 1, 2016], it is in my clinical opinion that the "severely deficient" description does not accurately represent his current level of dysfunction. Based on the current interview and provided medical evidence, it can be stated with confidence that the claimant's level of social and occupational impairment can be categorized as moderate at best, leading to occasional decrease in work efficiency and productivity with intermittent periods of inability to perform occupational tasks.

The above findings, to include the lay statements of record, treatment records and the VA examinations, justify no more than a 50 percent rating during this appeal period. Although the Veteran has consistently reported nightmares that interfere with his sleeping habits, anxiety, and isolation, the above demonstrates that he can maintain effective and normal relationships, particularly with his spouse. The VA examinations revealed that the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking were all within normal limits. The Board notes that while the Veteran reported some irritability and anger issues, during the same examinations, the examiners found that Veteran posed no threat of danger to himself or others. Again, although they had the opportunity to do so, the VA examiners did not conclude that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood.

The Board also observes the Veteran's VA and private treatment records for the above time period. However, it appears that the Veteran's PTSD medication has been discontinued at the Veteran's request. Moreover, it does not appear that the Veteran is engaged in therapy sessions. The Veteran has also reported hobbies including some hunting, watching NASCAR with friends, and household chores.

Once more, the Board finds that the Veteran has been competent and credible when reporting his symptoms during this time. In considering the Veteran's contentions that his PTSD warrants an evaluation higher than 50 percent after June 19, 2013, the Board notes that while he is credible and competent to report on his observable symptoms, examinations conducted by trained medical professionals are more probative in determining the actual degree of occupational and social impairment. Additionally, the Board finds the VA examination conducted in July 2016 to be more probative that the March 1, 2016 private psychiatric examination conducted via telephone and May 2016 letter sent on behalf of the Veteran.

For the reasons stated above and given the absence of symptoms during this period such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating for the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. See 38 C.F.R. § 4.3.

TDIU

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a Veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more. Id.

Here, the Veteran is service-connected for PTSD (50 percent disabling since June 19, 2013), and tinnitus (10 percent disabling since July 12, 2012). His combined disability rating is 60 percent, effective June 19, 2013. He is thus not eligible for entitlement to a TDIU on a schedular basis, because there is no single disability rated 60 percent, and the ratings do not combine to 70 percent.

Entitlement to a TDIU is warranted under 38 C.F.R. § 4.16(b) regardless of the Veteran's disability ratings where the service-connected disabilities alone render him unemployable. The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). For the following reasons, the Board finds that a remand to refer is not warranted.

According to the Veteran's December 2015 VA Form 21-8940, his service-connected disabilities caused him to retire from the construction industry in March 2010. He reported a work history in construction sales from 1998 through March 2010. The Veteran indicated that the most he earned in one year was $97,500 in 2007. He did not report any education after high school.

In his previous VA examinations discussed above, the VA examiners consistently reported that the Veteran retired from the construction industry in 2010. Notably, it was reported at his July 2016 VA examination that he retired in 2010 to spend more time with his wife and focus on household chores. The Veteran's employment history was reported as unremarkable and there were no notable incidents of discipline or conflicts. Moreover, the July 2016 VA examiner commented that "while [the Veteran's PTSD] symptoms can affect the quality and reliability of his work and work habits, they do not directly impact his ability to perform physical and sedentary activities of employment." The July 2016 VA examiner also acknowledged the previously discussed private psychiatric evaluations and VA treatment. However, he determined that these reports did not accurately represent the Veteran's current levels of dysfunction, and that "it can be stated with confidence that the claimant's level of social and occupational impairment can be categorized as moderate at best, leading to occasional decrease in work efficiency and productivity with intermittent periods of inability to perform occupational tasks."

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment. Although the Veteran claims to have retired from the construction industry in March 2010 due to his PTSD and tinnitus, VA examination reports have demonstrated that he is able to perform sedentary work. 

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).

All Ratings Claims
	
The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of his PTSD and left thigh residuals have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 19, 2013 is denied.

Entitlement to a disability evaluation in excess of 50 percent for PTSD for the period after June 19, 2013 is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


